DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the communication filed on April 19, 2021, claims 1-10 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 4 and 5 are objected to because of the following informalities:  The elements of claims 2, 4 and 5 should be separated as found in claims 7, 9 and 10 for ease of reading. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ariga et al. EP1328055B1 (as provided by the Applicant on 12/21/2021).
Regarding claim 1 and claim 6, Ariga discloses a battery unit (11). 
Ariga discloses an environmental temperature detection portion (21), or a temperature-sensing unit, configured to sense an environmental, or ambient temperature, to generate a temperature signal that determines whether the difference between the environmental temperature (TA0) and the battery temperature (TB0) is more than the charging starting temperature and it is determined whether or not an indication of rapid charging is given (Ariga; FIG. 1; ¶21). 
Ariga discloses an ECU (28), or a processing unit, coupled to the battery unit (11) and the temperature-sensing unit (21). In a charging mode (S114), the processing unit (28) is configured to receive the temperature signal (S119). The battery capacity calculating portion (13) calculates the remaining capacity C, or power capacity, of the battery unit (Ariga; FIG. 1; ¶30). A cut-off voltage Vc, or a full capacity,  is set according to the temperature signal (TA0) (Aruga; claim 1; ¶25). The remaining capacity is displayed on the remaining capacity displaying portion, which generates an indication flag when the power capacity of the battery unit reaches the full capacity, which displays the remaining capacity of the battery, including when the battery unit is in a fully charged state  (Aruga; FIG. 1; ¶13 and 48).
It should be noted that in Ariga, the signals are illustrated to originate from the ECU (28) as shown in annotated FIG. 1 partially reproduced below (Ariga; FIG. 1).


    PNG
    media_image1.png
    553
    685
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. EP1328055B1 in view of Geng et al. US20170207651A1.
Regarding claim 2 and claim 7, Ariga discloses that the remaining capacity is displayed on the remaining capacity displaying portion, which generates the indication flag when the power capacity of the battery unit, and displays the remaining capacity of the battery, including when the battery unit reaches each of the predetermined values (Aruga; FIG. 1; ¶13 and 48).
Ariga does not explicitly disclose that the processing unit further determines whether a temperature of the temperature signal is lower than a first predetermined temperature; when the temperature of the temperature signal is lower than the first predetermined temperature, the processing unit controls the smart battery device to enter a protection mode; when the temperature of the temperature signal is not lower 6 than the first predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than the second predetermined temperature; when the temperature of the temperature signal is lower than the second predetermined temperature, the processing unit does not generate the adjustment indication; when the temperature of the temperature signal is not lower than the second predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit generates the adjustment indication with a first adjustment value; when the temperature of the temperature signal is not lower than the third predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a fourth predetermined temperature; when the temperature of the temperature signal is lower than the fourth predetermined temperature, the processing unit generates the adjustment indication with a second adjustment value; when the temperature of the temperature signal is not lower than the fourth predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a fifth predetermined temperature; when the temperature of the temperature signal is lower than the fifth predetermined temperature, the processing unit generates the adjustment indication with a third adjustment value; and when the temperature of the temperature signal is not lower than the fifth predetermined temperature, the processing unit generates the adjustment indication with a shutdown indication; wherein the first predetermined temperature is lower than the second predetermined temperature, the second predetermined temperature is lower than the third predetermined temperature, the third predetermined temperature is lower than the fourth predetermined temperature, the fourth predetermined temperature is lower than the fifth predetermined temperature, the first adjustment value is lower than the second adjustment value, and the second adjustment value is lower than the third adjustment value.
Geng discloses a controller (4), or a processing unit, that determines whether a temperature of the temperature signal is lower than a third preset temperature, or a first predetermined temperature as recited in the claims, of at the lower limit value such as at -100° C. (Geng; FIGS. 5-6; ¶24, 32). 
Geng discloses that when the temperature of the temperature signal is lower than the third preset temperature of -100° C, or the first predetermined temperature, the processing unit (4) controls the smart battery device to enter a protection mode to stop charging as illustrated by FIGS. 5-6 which shows no charging below -100° C as that is the lower limit and the cut-off temperature (Geng; FIGS. 5-6; ¶32). Although not directly disclosing a protection mode, it is well-known in the art that batteries have an upper/lower limit temperature that when the battery operates outside that range, damage can be caused to the battery. 
Geng discloses that when the temperature of the temperature signal is not lower than the third preset temperature of -100°, or a second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a first preset temperature, or a second predetermined temperature 25° C (Geng; FIGS. 5-6; ¶24, 37).
Geng discloses that when the temperature of the temperature signal is lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) sets the preset cut-off voltage corresponding to the present temperature, or the full capacity, to a first predetermined value (Geng; FIGS. 4-6; ¶24; ¶35; ¶59). It should be noted that the cutoff voltage is often used to approximate the total charge capacity and so would be obvious to a person of ordinary skill in the art at least for reasons that it is a known technique where the charge capacity = power/cut-off voltage.
Geng discloses that when the temperature of the temperature signal is not lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a second preset temperature 200° C, or a fourth predetermined temperature (Geng; FIGS. 5-6; ¶24).
Geng discloses that when the temperature of the temperature signal is lower than the second preset temperature 200° C, or the forth temperature, the processing unit sets the preset cut-off voltage corresponding to the present temperature, or the full capacity to a second predetermined value (Geng; FIGS. 4-6; ¶24 and ¶54).  
Geng discloses that when the temperature of the temperature signal is not lower than the second preset temperature 200° C, or the fourth predetermined temperature, the processing unit (4) controls the smart battery device to enter the standby state , or protection mode (Geng; FIGS. 5-6; ¶24). The second preset temperature of 200° C is the maximum temperature of Geng.
Geng discloses that the first preset temperature, or the second determined temperature, is higher than third preset temperature, or the first predetermined temperature. The second preset temperature, or the fourth determined temperature, is higher than the first preset temperature, or the second determined temperature (Geng; FIGS. 5-6; ¶24). Further the second preset voltage value (below 3.4V) , or the second predetermined value, is lower than the first preset voltage value (between 4.2V-4.6V), or the first predetermined value (Geng; FIGS. 5-6). 
Geng is silent as to the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit sets the full capacity to a second predetermined value and generates the indication flag when the power capacity of the battery unit reaches the second predetermined value. 
However, because Geng teaches the first, second and fourth, it would be obvious to one of ordinary skill in the art to include the third predetermined temperature in order to provide further performance safety of a battery during a fast charging process (Geng; ¶4). 
Thus, it follow that Geng teaches that the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; and when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit sets the full capacity to a second predetermined value and generates the indication flag when the power capacity of the battery unit reaches the second predetermined value. 
It would be obvious to a person of ordinary skill in the art to apply the charging/discharging of the battery according to the temperature in order to solve the temperature rise problem that may affect cycle performance and safety performance of the battery (Geng; ¶4). 

Claims 3-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ariga et al. EP1328055B1 in view of Geng et al. US20170207651A1 and further in view of Bhardwaj US20160079777A1.
Regarding claim 3 and claim 8, Ariga discloses a charging current detection portion (23) and a discharger (24), or a current-sensing unit, coupled to the battery unit (1) through the ECU (28), or the processing unit. and configured to sense a charging from a charging current detecting portion (22), which follows that it also detects a discharging current of the battery unit (1) (Ariga; FIG. 1; ¶13 and ¶59). 
Geng does not directly disclose that in a discharging mode, the processing unit receives the temperature signal and the discharging current, and generates an adjustment indication according to the temperature signal or a C-rate of the discharging current, wherein the adjustment indication is used to indicate a power receiving device to adjust an operation.
Bhardwaj discloses that in a discharging mode, a system microcontroller (SMC) (220), or the processing unit, receives the temperature signal and the discharging current from monitors (224-228), and generates an adjustment indication to adjust the discharging of the cell by connecting or disconnecting the cell to the main power bus (216) and the charger (252) according to the temperature signal or a C-rate of the discharging current, wherein the adjustment indication is used to indicate a power receiving device to adjust an operation using a switch (Bhardwaj; FIG. 2; ¶26-28 and 30) .
Regarding claim 4 and claim 9, Ariga discloses The remaining capacity is displayed on the remaining capacity displaying portion, which generates the indication flag when the power capacity of the battery unit, and displays the remaining capacity of the battery, including when the battery unit reaches each of the predetermined values (Aruga; FIG. 1; ¶13 and 48).
Ariga does not explicitly disclose that the processing unit further determines whether a temperature of the temperature signal is lower than a first predetermined temperature; when the temperature of the temperature signal is lower than the first predetermined temperature, the processing unit controls the smart battery device to enter a protection mode; when the temperature of the temperature signal is not lower than the first predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than the second predetermined temperature; when the temperature of the temperature signal is lower than the second predetermined temperature, the processing unit does not generate the adjustment indication; when the temperature of the temperature signal is not lower than the second predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit generates the adjustment indication with a first adjustment value; when the temperature of the temperature signal is not lower than the third predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a fourth predetermined temperature; when the temperature of the temperature signal is lower than the fourth predetermined temperature, the processing unit generates the adjustment indication with a second adjustment value; when the temperature of the temperature signal is not lower than the fourth predetermined temperature, the processing unit determines whether the temperature of the temperature signal is lower than a fifth predetermined temperature; when the temperature of the temperature signal is lower than the fifth predetermined temperature, the processing unit generates the adjustment indication with a third adjustment value; and when the temperature of the temperature signal is not lower than the fifth predetermined temperature, the processing unit generates the adjustment indication with a shutdown indication; wherein the first predetermined temperature is lower than the second predetermined temperature, the second predetermined temperature is lower than the third predetermined temperature, the third predetermined temperature is lower than the fourth predetermined temperature, the fourth predetermined temperature is lower than the fifth predetermined temperature, the first adjustment value is lower than the second adjustment value, and the second adjustment value is lower than the third adjustment value.
Geng discloses a controller (4), or a processing unit, that determines whether a temperature of the temperature signal is lower than a third preset temperature, or a first predetermined temperature as recited in the claims, of at the lower limit value such as at -100° C. (Geng; FIGS. 5-6; ¶24, 32). 
Geng discloses that when the temperature of the temperature signal is lower than the third preset temperature of -100° C, or the first predetermined temperature, the processing unit (4) controls the smart battery device to enter a protection mode to stop charging as illustrated by FIGS. 5-6 which shows no charging below -100° C as that is the lower limit and the cut-off temperature (Geng; FIGS. 5-6; ¶32). Although not directly disclosing a protection mode, it is well-known in the art that batteries have an upper/lower limit temperature that when the battery operates outside that range, damage can be caused to the battery. 
Geng discloses that when the temperature of the temperature signal is not lower than the third preset temperature of -100°, or a second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a first preset temperature, or a second predetermined temperature 25° C (Geng; FIGS. 5-6; ¶24, 37).
Geng discloses that when the temperature of the temperature signal is lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) sets the preset cut-off voltage corresponding to the present temperature, or the full capacity, to a first predetermined value (Geng; FIGS. 4-6; ¶24; ¶35; ¶59). It should be noted that the cutoff voltage is often used to approximate the total charge capacity and so would be obvious to a person of ordinary skill in the art at least for reasons that it is a known technique where the charge capacity = power/cut-off voltage.
Geng discloses that when the temperature of the temperature signal is not lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a second preset temperature 200° C, or a fourth predetermined temperature (Geng; FIGS. 5-6; ¶24).
Geng discloses that when the temperature of the temperature signal is lower than the second preset temperature 200° C, or the forth temperature, the processing unit sets the preset cut-off voltage corresponding to the present temperature, or the full capacity to a second predetermined value (Geng; FIGS. 4-6; ¶24 and ¶54).  
Geng discloses that when the temperature of the temperature signal is not lower than the second preset temperature 200° C, or the fourth predetermined temperature, the processing unit (4) controls the smart battery device to enter the standby state , or protection mode (Geng; FIGS. 5-6; ¶24). The second preset temperature of 200° C is the maximum temperature of Geng.
Geng discloses that the first preset temperature, or the second determined temperature, is higher than third preset temperature, or the first predetermined temperature. The second preset temperature, or the fourth determined temperature, is higher than the first preset temperature, or the second determined temperature (Geng; FIGS. 5-6; ¶24). Further the second preset voltage value (below 3.4V) , or the second predetermined value, is lower than the first preset voltage value (between 4.2V-4.6V), or the first predetermined value (Geng; FIGS. 5-6). 
Geng is silent as to the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit sets the full capacity to a second predetermined value and generates the indication flag when the power capacity of the battery unit reaches the second predetermined value. 
However, because Geng teaches the first, second and fourth, it would be obvious to one of ordinary skill in the art to include the third predetermined temperature in order to provide further performance safety of a battery during a fast charging process (Geng; ¶4). 
Thus, it follow that Geng teaches that the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; and when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit sets the full capacity to a second predetermined value and generates the indication flag when the power capacity of the battery unit reaches the second predetermined value. 
It would be obvious to a person of ordinary skill in the art to apply the charging/discharging of the battery according to the temperature in order to solve the temperature rise problem that may affect cycle performance and safety performance of the battery (Geng; ¶4). 
Regarding claim 5 and claim 10, Bhardwaj discloses that a system microcontroller (SMC) (220), or the processing unit, generates an adjustment indication to adjust the discharging of the cell by connecting or disconnecting the cell to the main power bus (216) and the charger (252) according to the temperature signal or a C-rate of the discharging current (Bhardwaj; FIG. 2; ¶26-28 and 30) .
Bhardwaj discloses that certain temperatures correspond to certain charging rates. Charge rate (302) may be set to 0.5 C. at 25° Celsius, 1 C at 35° Celsius, 1.5 C at 45° Celsius, and 3 C at 60° Celsius. It follows that comparing the present temperature with the a threshold is equivalent to comparing a present charging rate to a charging rate threshold since Bhardwaj teaches  that the charging rate is set according to the temperature (Bhardwaj; FIG. 3; ¶36).
Bhardwaj discloses that the first predetermined C-rate (0.5 C) is lower than the second predetermined C-rate (1 C), the second predetermined C-rate (1 C) is lower than the third predetermined C-rate (1.5 C), the third predetermined C-rate is lower than the fourth predetermined C-rate (3 C), and the first adjustment value where the charging current is increased by 0.5C is lower than the second adjustment value where the charging current is increased by 1.5C (Bhardwaj; ¶36). 
Bhardwaj discloses that when the C-rate of the discharging current is not lower than the fourth predetermined C-rate (3 C), the processing unit generates the adjustment indication with a shutdown indication. FIG. 3 of Bhardwaj shows no charging after 3C or 60 degrees Celsius (Bhardwaj; FIG. 3).
It would be obvious to one of ordinary skill to provide a plurality of c-rates in order to improve safety, reliability and runtime of portable electronic devices (Bhardwaj; ¶7).
Bhardwaj does not directly disclose the exact comparison of determining whether the C-rate of the discharging current is lower than a first predetermined C-rate; when the C-rate of the discharging current is lower than the first predetermined C-rate, the processing unit does not generate the adjustment indication; when the C-rate of the discharging current is not lower than the first predetermined C-rate, the processing unit determines whether the C-rate of the discharging current is lower than a second predetermined C-rate; when the C-rate of the discharging current is lower than the second predetermined C-rate; when the C-rate of the discharging current is not lower than the second predetermined C-rate, the processing unit determines whether the C-rate of the discharging current is lower than a third predetermined C-rate; when the C-rate of the discharging current is lower than the third predetermined C-rate, the processing unit; when the C-rate of the discharging current is not lower than the third predetermined C-rate, the processing unit determines whether the C-rate of the discharging current is lower than a fourth predetermined C-rate; when the C-rate of the discharging current is lower than the fourth predetermined C-rate. 
Geng discloses a controller (4), or a processing unit, that determines whether a temperature of the temperature signal is lower than a third preset temperature, or a first predetermined temperature as recited in the claims, of at the lower limit value such as at -100° C. (Geng; FIGS. 5-6; ¶24, 32). 
Geng discloses that when the temperature of the temperature signal is lower than the third preset temperature of -100° C, or the first predetermined temperature, the processing unit (4) controls the smart battery device to enter a protection mode to stop charging as illustrated by FIGS. 5-6 which shows no charging below -100° C as that is the lower limit and the cut-off temperature (Geng; FIGS. 5-6; ¶32). Although not directly disclosing a protection mode, it is well-known in the art that batteries have an upper/lower limit temperature that when the battery operates outside that range, damage can be caused to the battery. 
Geng discloses that when the temperature of the temperature signal is not lower than the third preset temperature of -100°, or a second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a first preset temperature, or a second predetermined temperature 25° C (Geng; FIGS. 5-6; ¶24, 37).
Geng discloses that when the temperature of the temperature signal is lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) sets the preset cut-off voltage corresponding to the present temperature, or the full capacity, to a first predetermined value (Geng; FIGS. 4-6; ¶24; ¶35; ¶59). It should be noted that the cutoff voltage is often used to approximate the total charge capacity and so would be obvious to a person of ordinary skill in the art at least for reasons that it is a known technique where the charge capacity = power/cut-off voltage.
Geng discloses that when the temperature of the temperature signal is not lower than the first preset temperature 25° C, or the second predetermined temperature, the processing unit (4) determines whether the temperature of the temperature signal is lower than a second preset temperature 200° C, or a fourth predetermined temperature (Geng; FIGS. 5-6; ¶24).
Geng discloses that when the temperature of the temperature signal is lower than the second preset temperature 200° C, or the forth temperature, the processing unit sets the preset cut-off voltage corresponding to the present temperature, or the full capacity to a second predetermined value (Geng; FIGS. 4-6; ¶24 and ¶54).  
Geng discloses that when the temperature of the temperature signal is not lower than the second preset temperature 200° C, or the fourth predetermined temperature, the processing unit (4) controls the smart battery device to enter the standby state, or protection mode (Geng; FIGS. 5-6; ¶24). The second preset temperature of 200° C is the maximum temperature of Geng.
Because Geng teaches the first, second and fourth, it would be obvious to one of ordinary skill in the art to include the third predetermined temperature in order to provide further performance safety of a battery during a fast charging process (Geng; ¶4). 
Thus, it follow that Geng teaches that the processing unit determines whether the temperature of the temperature signal is lower than a third predetermined temperature; and when the temperature of the temperature signal is lower than the third predetermined temperature, the processing unit sets the full capacity to a second predetermined value and generates the indication flag when the power capacity of the battery unit reaches the second predetermined value. 
It would be obvious to a person of ordinary skill in the art to apply the charging/discharging of the battery according to the temperature in order to solve the temperature rise problem that may affect cycle performance and safety performance of the battery (Geng; ¶4).
It would be obvious to one of ordinary skill to apply the comparison of parameters by Geng in order to improve cycle performance and safety performance in the course of the rise of parameters, such as temperature. However, is would be further obvious to provide such a comparison in a plurality of c-rates in order to not overcharge/overdischarge a battery (Geng; ¶4).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chan et al. US20110127968A1 discloses a method of managing a rechargeable battery by setting a temperature threshold  and capacity threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        



/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859